                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

JULIE GOLLA,                            §
                                        §
      PLAINTIFF/COUNTERCLAIM            §
      DEFENDANT,                        §
                                        §
v.                                      §     Case No. 4:20-cv-00071
                                        §
NOVO NORDISK INC.,                      §
                                        §
      DEFENDANT/COUNTERCLAIM            §
      PLAINTIFF/THIRD-PARTY             §
      PLAINTIFF,                        §
                                        §
BIOMARIN                                §
PHARMACEUTICAL INC.,                    §
                                        §
      THIRD-PARTY DEFENDANT.            §

                                      ORDER

      The Parties are hereby ordered to appear before the Court on Wednesday,

March 4, 2020 at 9:00 a.m. for a hearing on Defendant/Counterclaim Plaintiff/Third-

Party Plaintiff Novo Nordisk Inc.’s Motion for Preliminary Injunction.

      SIGNED this ___ day of _________, 2020.

                                                   ______________________
                                                       DAVID HITTNER
                                                   United States District Judge
